Citation Nr: 1042286	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 40 percent for an amputation 
of the index and middle fingers of the right hand.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to July 
1943.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office in (hereinafter RO).  

In May 2010 correspondence from the Veteran, it appears he may be 
claiming entitlement to service connection for additional right 
hand disabilities beyond the finger amputations for which service 
connection has long been established.  This is referred to the RO 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The current 40 percent rating is the higher assignable rating for 
an amputation of the index and middle fingers of the major hand.  


CONCLUSION OF LAW

A rating in excess of 40 percent for an amputation of the index 
and middle fingers of the right hand cannot be assigned.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code (DC) 5146 (2009).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in July 2008 that informed the 
appellant of the information and evidence necessary to prevail in 
his claim.  This letter was substantially compliant with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), to include providing the 
appellant with the relevant rating criteria.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained, and the Veteran was afforded 
a VA examination of the service connected disability at issue in 
December 2005.  While the request by the Veteran's representative 
for another VA examination has been considered, as discussed 
below, the current rating assigned is the highest assignable 
rating allowable by the pertinent regulations.  As such, the 
additional delay in the adjudication of this case which would 
result from another VA examination would not be justified as it 
is not possible that the results from such an examination would 
warrant an increased rating.  Finally, the Veteran's custodian 
herself stated in July 2008 that she had no additional evidence 
to present.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

The rating provided for amputation of the index and middle 
fingers of the major hand is 40 percent.  38 C.F.R. § 4.71a, DC 
5146. 

The service treatment records indicate that the Veteran 
accidently shot away the index and middle fingers of the right 
hand while cleaning his rifle in 1943.  Service connection for 
amputation of these fingers at a rating of 40 percent has been 
assigned effective from April 1946.  

At the December 2005 VA examination, the Veteran denied having 
had any treatment for residuals of the amputation since discharge 
except for periodic pain medications prescribed by his local 
primary care physician.  During this examination, the Veteran 
reported intermittent pain in his right hand that increased to a 
level of 10 out of 10 at least once or twice a month that can 
last for hours.  He also described occasional swelling in his 
stump area and slight tenderness.  A decreased hand grasp was 
noted and the Veteran reported that he intermittently drops 
objects with his right hand.  Upon examination, tenderness was 
seen in the distal stump with no redness, swelling or warmth.  
There was mild tenderness over the metacarpophalangeal joints 
bilaterally and distal sensation was intact.  Hand strength was 
graded at 4+ on the right.  The examiner concluded that the 
amputation of the right second and third digits had resulted in 
moderate impairment. 

While the injury sustained by the Veteran in service to his 
country was unfortunate, the fact remains that the maximum rating 
assigned for an amputation of the index and middle fingers of the 
right hand under the VA Schedule for Rating Disabilities is 40 
percent.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5146 (2009).  As the 
Board is bound by these criteria, the claim for a rating in 
excess of 40 percent for the service connected amputation of the 
index and middle fingers of the right hand cannot be granted.  
38 U.S.C.A. § 7104(c); Sabonis v. Brown, 6 Vet. App. 426, 430, 
(1994).  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is not available under the 
Schedule for Rating Disabilities, and the Board finds no evidence 
of an exceptional disability picture, as the service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the 40 percent rating currently assigned.  In 
this regard, no post-service hospitalization for the condition at 
issue has been demonstrated or claimed by the Veteran, and the 
impairment resulted from such disability was assessed to only be 
"moderate" following the December 2005 VA examination.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  


ORDER

Entitlement to a rating greater than 40 percent for an amputation 
of the index and middle fingers of the right hand is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


